                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

MELISSA DESKINS,

          Plaintiff,

v.                                 Civil Action No. 2:18-cv-01109

SOUTHERN WEST VIRGINIA
COMMUNITY AND TECHNICAL COLLEGE,

          Defendant.


                   MEMORANDUM OPINION AND ORDER

          Pending is plaintiff’s motion for conditional

certification of the present action as a collective action under

the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), filed

in the Circuit Court of Kanawha County, West Virginia, alongside

her original complaint, on or about May 29, 2018.    Defendant

removed this case to this court on July 3, 2018.



                             I.   Background



          Plaintiff Melissa Deskins initiated this action in the

Circuit Court of Kanawha County against defendant Southern West

Virginia Community and Technical College “to recover damages for

herself and on behalf of others similarly situated to her, for

unpaid overtime” under the FLSA, 29 U.S.C. § 201 et seq.

Compl., ECF No. 2-1, at 4.
          Plaintiff worked in defendant’s human resources

department for approximately three years before her employment

with defendant ended on April 27, 2018.       Id. at ¶ 6.   Defendant

is an “employer” as that term is defined in the FLSA.       29 U.S.C.

§ 203(d); Compl., ECF No. 2-1, at ¶ 3.       “Defendant’s main campus

and administrative offices, including its payroll and human

resources departments, are located on Defendant’s Logan campus.”

Litteral Aff., ECF No. 6-1, at ¶ 4.       Defendant has five

locations in West Virginia: Boone/Lincoln County Campus,

Williamson Campus, Lincoln Location, Logan Campus, and

Wyoming/McDowell Campus.    Id. at ¶ 5.


          Defendant maintains a 4-day workweek in which non-

exempt employees are required to work 9.5 hours a day, Monday

through Thursday.   Compl., ECF No. 2-1, at ¶ 14.      Non-exempt

employees are not scheduled to work on Friday, Saturday or

Sunday.   Id.   Mr. Litteral contends that employees are expected

to work 9.5 hours Monday through Wednesday and to work 9 hours

on Thursday.    Litteral Aff., ECF No. 6-1, at ¶ 6.     They are,

according to him, allowed to work an additional 2.5 hours before

working 40 hours in a workweek.       Litteral Aff., ECF No. 6-1, at

¶ 6.




                                  2
          Defendant has approximately 169 non-exempt positions,

which includes full and part-time employees as well as student

workers, and some of the positions are vacant.        Id. at ¶ 7.


          Plaintiff claims that she consistently worked in

excess of forty hours per workweek and was not paid one and one-

half times her regular hourly rate for such hours worked

despite, she asserts, that she was never exempt from the minimum

wage/maximum hour requirements of the FLSA.        29 U.S.C. § 213;

Compl., ECF No. 2-1, at ¶ 8-10.        It is further alleged that

defendant never recorded the actual hours worked by plaintiff,

nor did defendant require plaintiff to record her own hours

worked, thus violating the FLSA.       29 U.S.C. § 211(c); Compl.,

ECF No. 2-1, at ¶ 11.   Defendant, however, does have a policy by

which non-exempt employees and their supervisors are supposed to

submit and approve time cards as well as apply for and approve

overtime hours and payment.   Litteral Aff., ECF No. 6, at ¶¶ 9-

12.   Overtime hours may be approved, according to defendant’s

policy, either before or after the hours are worked.        Id. at ¶

12.


          Plaintiff contends that Sam Litteral, defendant’s

chief financial officer, “knowingly and deliberately suffered

and permitted Plaintiff to work hours in excess of forty (40) in

one week while knowingly and deliberately failing to pay

                                   3
Plaintiff legally-required overtime rates.”    Compl., ECF No. 2-

1, at ¶ 12.    Further, plaintiff believes that, after

communicating with “no fewer than two other current non-exempt”

employees, the same policies that resulted in her not being

properly paid for overtime work were applied to others.       Id. at

¶ 13.    Specifically, other non-exempt employees have confirmed

with plaintiff that Litteral stated that “he would not approve

pay for the overtime hours worked.”    Id.


           Plaintiff contends, “[u]pon information and belief,

other FLSA non-exempt employees of Defendants, in addition to

Plaintiff, have been improperly compensated by Defendants in a

manner similar or identical to the . . . Plaintiff . . . .

Under 29 U.S.C. § 216(b), these other employees are ‘similarly

situated’ to Plaintiff for purposes of this litigation.”      Id. at

¶ 5.    Plaintiff also maintains that defendant cured its illicit

pay practices in May 2017.    Pl.’s Mem. Supp. Mot. Conditional

Certification, ECF No. 2-1, at 17.


           The plaintiff seeks damages (including overtime pay

due, liquidated damages and attorney fees, costs, and interest)

under 29 U.S.C. § 255 for “knowing and deliberate[] violations

of the Act,” incurred over a period of three years that predate

the filing of the complaint.    In addition, they seek this

present certification to issue notice to all similarly situated

                                  4
plaintiffs.   Pl.’s Mot. Conditional Certification, ECF No. 2-1,

at 10.   Accompanying plaintiff’s motion is the affidavit of

Melissa Deskins.   Deskins Aff., ECF No. 2-1, at 18-22.


           Defendant timely filed a notice of removal to this

court pursuant to 28 U.S.C. § 1331 on July 3, 2018.   Not.

Removal, ECF No. 1, at ¶ 3.    On August 20, 2018, defendant

filed a response in opposition to plaintiff’s motion for

conditional collective action certification, with Mr. Litteral’s

affidavit attached, to which the plaintiff has replied.      In the

defendant’s response, it requests that certification be denied,

or alternatively, limited.    Def.’s Resp., ECF No. 6, at 10-11.

Defendant contends, in the alternative to denying plaintiff’s

motion, that the proposed collective action notice should be

revised.   Id. at 11-13.


           On August 24, 2018, pursuant to the request of the

parties, the court entered an order directing that discovery be

stayed pending the further of the court, specifically, until the

court enters a ruling on the plaintiff’s motion.




                                  5
                              II.   Analysis



    A. Conditional Certification of the Collective Action



          Employees may bring a collective action under the FLSA

on behalf of similarly situated employees.     29 U.S.C. § 216(b).

According to the statute, “[n]o employee shall be a party

plaintiff to any such action unless he gives his consent in

writing to become such a party and such consent is filed in the

court.”   Id.   The Supreme Court authorized courts to facilitate

notice to potential plaintiffs in such collective actions,

emphasizing the importance of “employees receiving accurate and

timely notice concerning the pendency of the collective action”

and observing that “[c]ourt authorization of notice serves the

legitimate goal of avoiding a multiplicity of duplicative

suits.”   Hoffman-La Roche Inc. v. Sperling, 493 U.S. 165, 170,

172 (1989).     The Supreme Court underscored the district court’s

discretion in managing the certification process.     Id. at 171.


          As a consequence, many courts have chosen to adopt a

two-stage approach to managing collective actions under the Act,

which originates in Lusardi v. Xerox Corp., 118 F.R.D. 351

(D.N.J. 1987).    The first stage consists of conditional

certification to give notice to potential class members and

takes place early in the litigation, before much of the

                                    6
discovery.    At the first stage, the court requires only that the

plaintiffs “make a ‘modest factual showing sufficient to

demonstrate that they and potential plaintiffs together were

victims of a common policy or plan that violated the law.’”

Encinas v. J.J. Drywall Corp., 265 F.R.D. 3, 6 (D.D.C. 2010)

(quoting Castillo v. P&R Enters., Inc., 517 F. Supp. 2d 440, 445

(D.D.C. 2007)).   That showing “is ordinarily based mostly on

parties’ pleadings and affidavits.”    Id. at 6 (citations

omitted).    The second stage is usually triggered by a

decertification motion by the defendant, after much of the

discovery has taken place, in an attempt to show that “the

plaintiffs are not, in fact, similarly situated.”    Id.


            Although the Court of Appeals for the Fourth Circuit

has not settled on a particular test for conditional

certification, courts nationwide generally consider the burden

on the named plaintiffs at the first stage to be relatively

lenient.    See, e.g., Hipp v. Liberty Nat’l Life Ins. Co., 252

F.3d 1208, 1219 (11th Cir. 2001), cert. denied 519 U.S. 982

(quoting Grayson v. K Mart Corp., 79 F.3d 1086, 1097 (11th Cir.

1996)) (characterizing the plaintiff’s burden at the notice

stage as “not heavy” and requiring it to be met by “making

substantial allegations of class-wide discrimination”); Zavala

v. Wal Mart Stores Inc., 691 F.3d 527, 536 (3d Cir. 2012)


                                  7
(internal quotations omitted) (affirming the use of the two-step

approach and noting that the first-stage “conditional

certification” is “not really a certification” but “actually the

district court’s exercise of [its] discretionary power . . . to

facilitate the sending of notice to potential class members”);

Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1214 (5th Cir. 1995),

overruled on other grounds by Desert Palace, Inc. v. Costa, 539

U.S. 90 (2003) (“Because the court has minimal evidence, this

determination [at the notice stage] is made using a fairly

lenient standard, and typically results in ‘conditional

certification’ of a representative class.”).


         Some courts in this circuit have noted, however, “[a]

court's discretion to facilitate notice is not unfettered.

Indeed, courts should not exercise their discretion to

facilitate notice unless ‘[t]he facts and the circumstances of

the case illustrate’ that a class of ‘similarly situated’

aggrieved employees exists.”   Purdham v. Fairfax Cty. Pub. Sch.,

629 F. Supp. 2d 544, 547-48 (E.D. Va. 2009) (quoting Sperling,

493 U.S. at 170).   “The relevant inquiry . . . is not whether

the court has discretion to facilitate notice, but whether this

is an appropriate case in which to exercise that discretion.”

Camper v. Home Quality Mgmt., Inc., 200 F.R.D. 516, 519 (D. Md.

2000) (citation omitted).   “[A] court may determine that


                                 8
conditional certification is inappropriate where multiple claims

cannot be adjudicated efficiently because they would require

‘substantial individualized determinations for each class

member.’”   Syrja v. Westat, Inc., 756 F. Supp. 2d 682, 686 (D.

Md. 2010) (citing Purdham, 629 F. Supp. 2d at 549)).


            Defendant argues that plaintiff has not met her burden

of showing that she is similarly situated to other non-exempt

employees of defendant, even under the lenient standard used by

courts to conditionally certify a class in a collective action.

Def.’s Resp., ECF No. 6, at 7.    Specifically, defendant argues

that plaintiff offers only “mere allegations of a potential

class” which “are insufficient and warrant the denial of

conditional certification.”    Id. at 8 (citing Purdham, 629 F.

Supp. 2d at 548).


            The plaintiff has alleged in her complaint and

declared in her affidavit that she and others who work under Mr.

Litteral did not apply for overtime wages for fear of

retaliation.   Specifically, the plaintiff notes that she

communicated with “two other current non-exempt Southern

employees that each regularly works and has worked outside of

the normal working schedule with the specific knowledge of

Litteral and each has received Litteral’s either explicit or

tacit direction that he would not approve pay for the overtime

                                  9
hours worked.”    Compl., ECF No. 2-1, at ¶ 6.   Further, in her

affidavit, plaintiff stated that Litteral told her, and she

heard him tell other non-exempt employees, that defendant “was

not legally required to pay for overtime hours worked by

employees that was not approved in advance.”     Deskins Aff., ECF

No. 2-1, at 18.


           Plaintiff refers to her personal knowledge of two

individuals who regularly work uncompensated overtime.        Id. at

20-21.   One of these individuals worked as a non-exempt employee

in the finance department but was asked by Litteral to work in a

new capacity.    Id. at 20.   Plaintiff states that this individual

informed her that with this new position, the individual was

working well over forty hours a week but did not raise the issue

with Litteral or defendant for fear of being fired.     Id.


           Plaintiff also notes that through her experience in

defendant’s human resources department and her ongoing

relationships with current employees of defendant, she knows

others who regularly worked more than forty hours each workweek

yet do not apply for overtime wages based on Litteral’s implicit

threats.   Id. at 19-20.   Finally, in the affidavit attached to

her reply, plaintiff declares that while she worked for

defendant, she remembers Litteral “making statements . . . to

the effect that the college was not legally obligated to pay

                                  10
non-exempt employees for overtime hours not specifically

approved in advance,” at college-wide meetings.   Deskins Aff.,

ECF No. 11-1, at ¶ 2.   She also notes that she has discussed

Litteral’s statements with a non-exempt employee at the

Williamson Campus who works in an academic department and who

was discouraged from submitting claims for overtime wages based

on those statements.    Id. at ¶ 3.


         Plaintiff has, through both her complaint and

affidavits, clearly made a modest factual showing that she, and

other non-exempt employees working for Litteral, were the

victims of a plan to keep them from being paid, or even applying

for, the overtime wages they were owed.   See Romero v. Mountaire

Farms, Inc., 796 F. Supp. 2d 700, 705 (E.D.N.C. 2011) (“[T]he

standard for conditional certification is fairly lenient and

requires ‘nothing more than substantial allegations that the

putative class members were together the victims of a single

decision, policy, or plan.’”) (quoting Thiessen v. Gen. Elec.

Capital Corp., 267 F.3d 1095, 1102 (10th Cir. 2001)).


         Defendant next contends that conditional certification

should be denied inasmuch as this case is not manageable as a

collective action and therefore does not serve one of the

primary purposes of the FLSA: promoting judicial economy.   Id.

at 8.

                                 11
          Some courts have opted to defer manageability concerns

until the second stage of collective action certification.     See,

e.g., Vondriska v. Premier Mortg. Funding., Inc., 564 F. Supp.

2d 1330, 1336 (M.D. Fla. 2007) (asserting that “concerns

regarding the manageability of the proposed class and whether

the interests of judicial economy will actually be served by a

collective action . . . are more appropriately addressed at the

decertification stage when additional information is available

regarding the characteristics of the class”); Gieseke v. First

Horizon Home Loan Corp., 408 F. Supp. 2d 1164, 1168 (D. Kan.

2006) (deferring manageability issues to the decertification

stage).   Other courts, however, have “exercised their discretion

and have taken the manageability of a proposed class into

account at the notification stage.”   Syrja, 756 F. Supp. 2d at

689; see also, e.g., Purdham, 629 F. Supp. 2d at 552 (concluding

that “conditional certification [was] not appropriate based on

the probable necessity of individualized FLSA determinations for

each putative class member”).


          Plaintiff claims that she can prove that she worked

uncompensated overtime by presenting “e-mails that should still

be maintained by Southern, personal and work phone records that

will demonstrate my attendance at and performance of work after-

hours, and other secondary sources of information that will


                                12
demonstrate my uncompensated work.”    Deskins Aff., ECF No. 2-1,

at 21.   Plaintiff further asserts that a three-year statute of

limitations applies to her and other non-exempt employees’

claims inasmuch as defendant’s violations of the FLSA were

“knowing and deliberate[].”   Compl., ECF No. 2-1, at 7; see 29,

U.S.C. § 255.


          It is likely then, that e-mail and phone records,

accrued over a three-year period, would have to be obtained for

each opt-in plaintiff, then be compared to each plaintiff’s work

time records.   Given that the non-exempt employees’ regularly

scheduled hours amount to only 37.5 hours a week and each was

allowed to work 2.5 more hours without being entitled to

overtime, a careful examination of all this evidence would be

required to determine how much uncompensated overtime each

plaintiff would be entitled to receive.    Defendant maintains

that these facts make the case unmanageable.


          Indeed, the court will need to evaluate the amount of

damages owed to each plaintiff.    But, “it is not clear without

additional discovery that these issues would weigh against

certification, given that ‘individual circumstances are

inevitably present in a collective action.’”    Randolph v.

PowerComm Constr., Inc., 7 F. Supp. 3d 561, 576-77 (D. Md. 2014)




                                  13
(quoting Butler v. DirectSAT USA , LLC, 876 F. Supp. 2d 560, 570

(D. Md. 2012)).


         Accordingly, the court finds sufficient cause to grant

conditional certification to proceed with notice to other

potential opt-in plaintiffs.



    B. Scope of Notice



         Defendant argues that the class should be limited to

“full-time, non-exempt employees currently or formerly working

in administrative offices on Defendant’s Logan Campus.”     Def.’s

Resp., ECF No. 6, at 10.   Defendant notes that of their 169 non-

exempt employees, many are part-time and student employees, and

contends that “these part-time employees would have to work a

significant number of hours to reach the forty (40)-hour

overtime threshold set forth at 29 U.S.C. § 207(a)(1).”     Id.


         Further, the defendant believes that inasmuch as

plaintiff’s complaint and affidavit specifically note that it is

Mr. Litteral who is the driving force behind the fear of

applying for overtime wages, the potential class should be

limited to those who regularly interact with him.   See Compl.,

ECF No. 2-1, at ¶¶ 12, 15; Deskins Aff., ECF No. 2-1, at 18-22.

Specifically, defendant states that those who regularly interact


                                14
with Mr. Litteral likely worked in the administrative offices at

the Logan Campus where Mr. Litteral’s personal office is also

situated.    Def.’s Resp., ECF No. 6, at 10-11 (citing Litteral

Aff., ECF No. 6-1, at ¶ 4).


            Plaintiff only makes one reference to anyone other

than Litteral permitting employees to work unpaid overtime hours

in her complaint.   Specifically, the plaintiff contends that

there exists extensive email correspondence, which she hopes to

obtain during discovery, between “Litteral/other Southern

managers/supervisors and non-exempt employees of Southern

demonstrating Southern, Litteral and other supervisors suffering

and permitting those non-employees” to work overtime without

compensation.   Compl., ECF No. 2-1, at ¶ 15.


            However, plaintiff later addresses how Mr. Litteral

might influence all of defendant’s non-exempt employees.    In her

second affidavit, attached to her reply, plaintiff particularly

notes that she has seen Mr. Litteral address college-wide

meetings and state that the college would not pay overtime wages

unless they were approved before the hours were worked.    Deskins

Aff., ECF No. 11-1, at ¶ 2.    Plaintiff also asserts that she has

spoken with a non-exempt employee working at another campus in a

department other than administration who does not request

overtime wages due to Mr. Litteral’s statements.    Id. at ¶ 3.

                                 15
         While the plaintiff provides nothing other than a mere

allegation that supervisors other than Mr. Litteral encouraged

employees to work overtime without applying for overtime wages,

she states in her affidavit that Mr. Litteral was in contact

with non-exempt employees who worked in places other than the

administrative office at the Logan Campus.


         However, there is no evidence that plaintiff is

similarly situated to employees who did not work full time for

the defendant.   Plaintiff’s affidavits make no mention of part-

time employees whose FLSA rights have been violated by

defendant.


         Accordingly, the court finds that the purported class

at this notice stage is best viewed as all of defendant’s non-

exempt, full-time employees.   As already discussed, defendant

will have an opportunity to argue that the class, in whole or in

part, is not “similarly situated” should it file a

decertification motion upon future discovery.



    C. Method of Notice



         Plaintiff’s counsel asks the court to order that

defendant provide the names and last known addresses of all

potential plaintiffs so that notices of the pending action can


                                16
go out to them.   The plaintiff also requests dates of birth and

partial social security numbers for any of the potential

plaintiffs whose mailed notices are returned by the post office.

Plaintiff’s counsel additionally seeks to obtain permission to

send a follow-up postcard to class members who have not

responded within thirty days.   Finally, plaintiff requests that

in addition to the individual mailings, a copy of the notice be

posted at all of the defendant’s worksites in the same areas in

which they post required notices under the Act.


         Defendant argues that providing the dates of birth and

social security numbers is unnecessary.     The court agrees that

plaintiffs should attempt other less invasive means of contact

first, before possibly asking the court again for permission to

obtain such private information.     See, e.g., Valerio v. RNC

Indus., 314 F.R.D. 61, 75 (E.D.N.Y. 2016) (“Courts are

reluctant, however, to authorize disclosure of private

information, such as dates of birth and social security numbers

in the first instance and without a showing that the information

is necessary for the plaintiff to notify potential opt-ins of

the collective action.”); Woods v. Club Cabaret, Inc., 140 F.

Supp. 3d 775, 785 (C.D. Ill. 2015) (“Likewise, dates of birth

and the last four digits of social security numbers would be of

marginal use in locating potential plaintiffs and, whatever that


                                17
marginal use might be, it is substantially outweighed by the

privacy concerns of potential plaintiffs.”); but see Hussein v.

Capital Building Servs. Grp., Inc., 152 F. Supp. 3d 1182, 1199-

200 (D. Minn. 2015) (finding that the requested contact

information, including date of birth and the last four digits of

the social security number, “may prove necessary” and ordering

its production).


         Defendant also opposes sending a follow-up postcard.

The court finds, however, that the request to send a follow-up

postcard is reasonable if the postcard, like the first notice,

is carefully crafted to avoid the appearance that the court

endorses the action or encourages participation.    See, e.g.,

Murray v. Silver Dollar Cabaret, Inc., Case No. 5:15-CV-5177,

2017 WL 514323, at *5 (W.D. Ark. Feb. 8, 2017); Woods v. Vector

Marketing Corp., No. C-14-0264 EMC, 2015 WL 1198593, at *7 (N.D.

Cal. Mar. 16, 2015).   Accordingly, the court will review the

postcard for the presence and adequacy of such a disclaimer.


         Defendant’s only objection to the posting of notice at

all its worksites is a reiteration of its argument above related

to the limiting of the potential class to only certain employees

who worked at the Logan Campus.    Inasmuch as the court has

declined to limit the scope of the class in accordance with




                                  18
defendant’s request, the defendant shall post the notice at all

its worksites.


         Finally, the court agrees with defendant that before

any notice is sent, defendant should be given an opportunity to

review it and communicate any concerns it might have.   In

addition, the court wishes to review and approve the notice.



                          III. Conclusion



         For the foregoing reasons, the court hereby grants the

plaintiff’s motion and ORDERS that:


         1. The class is conditionally certified as consisting

            of all non-exempt, full-time employees who have

            worked for defendant at any time during the three

            years preceding May 31, 2017;


         2. By September 27, 2019, defendant shall provide

            plaintiff’s counsel with the names and last known

            addresses of all class members;


         3. By September 13, 2019, plaintiff shall propose to

            the defendant and the court a form of the first

            notice and the follow-up postcard;




                               19
         4. By September 24, 2019, defendants have an

            opportunity to object to the form of the notice and

            the follow-up postcard and negotiate, in good faith,

            mutually agreeable forms with plaintiff, which forms

            shall then be submitted for approval to the court by

            October 4, 2019;


         5. After approval of the proposed notice, defendant

            will promptly post the notice at all its worksites;


         6. By October 16, 2019, the parties shall file a Rule

            26(f) report by which they wish this matter to

            proceed; and


         7. The scheduling conference in this case is set for

            October 25, 2019 at 10:00 a.m.


         The Clerk is directed to forward copies of this

memorandum opinion and order to all counsel of record.


                     ENTER: August 22, 2019




                               20
